ORDER
PER CURIAM.
Defendant, Mark Yansickle, appeals from the trial court’s order revoking his probation and sentencing him to six months in the St. Charles County Jail. The State has filed a motion to dismiss the appeal.
Defendant does not challenge the sufficiency of the charge against him nor the jurisdiction of the trial court. Other asserted errors, as here, in probation revocation proceedings must be challenged by a writ of habeas corpus not by a direct appeal. E.g. State v. Henderson, 750 S.W.2d 507, 516 (Mo.App.1988); State v. Morgan, 654 S.W.2d 326 (Mo.App.1983); Boyer v. State, 646 S.W.2d 388 (Mo.App.1983).
An extended opinion would serve no precedential value. The State’s motion to dismiss is granted. Rule 84.16(b).